EXHIBIT 10.2
 
AMENDED AND RESTATED
2011 ASHLAND INC. INCENTIVE PLAN
 
 
The 2011 Ashland Inc. Incentive Plan was approved by the Board of Directors on
November 18, 2010, and the shareholders on January 27, 2011.  The Amendment to
the 2011 Ashland Inc. Incentive Plan, which increased the aggregate number of
shares of common stock authorized for issuance under the Plan by 2 million
shares and made certain other amendments included therein, was approved by the
Board of Directors on November 15, 2012 and by the shareholders on January 31,
2013. 
 
SECTION 1. PURPOSE
 
The purpose of the 2011 Ashland Inc. Incentive Plan is to promote the interests
of Ashland Inc. and its shareholders by providing incentives to its directors,
officers and employees. Accordingly, the Company may grant to selected officers
and employees Option Awards, Stock Appreciation Rights Awards, Restricted Stock
Awards, Restricted Stock Unit Awards, Incentive Awards, Performance Unit Awards
and Merit Awards in an effort to attract and retain in its employ qualified
individuals and to provide such individuals with incentives to continue service
with the Company, devote their best efforts to the Company and improve the
Company’s economic performance, thus enhancing the value of the Company for the
benefit of shareholders. This Plan also provides an incentive for qualified
persons, who are not officers or employees of the Company, to serve on the Board
of Directors of the Company and to continue to work for the best interests of
the Company by rewarding such persons with Restricted Stock Awards, Restricted
Stock Unit Awards, Option Awards or Stock Appreciation Rights Awards.
 
SECTION 2. DEFINITIONS
 
“Agreement” shall mean either: (i) an agreement, either in written or electronic
format, entered into by the Company and a Recipient setting forth the terms and
provisions applicable to an Award granted under the Plan; or (ii) a statement,
either in written or electronic format, issued by the Company to a Recipient
describing the terms and provisions of such Award, which need not be signed by
the Recipient.
 
“Award” shall mean an Option Award, a Stock Appreciation Right Award, a
Restricted Stock Award, a Restricted Stock Unit Award, an Incentive Award, a
Performance Unit Award or a Merit Award, in each case granted under this Plan.
 
“Beneficial Ownership” and “Beneficially Owned” shall have the meaning set forth
in Rule 13d-3 promulgated under the Exchange Act.
 
“Beneficiary” shall mean the Person or Persons designated by a Recipient or if
no designation has been made, the Person or Persons entitled by will or the laws
of descent and distribution to receive the benefits specified under this Plan in
the event of a Recipient’s death.
 
“Board” shall mean the Board of Directors of the Company or its designee.
 
“Change in Control” shall be deemed to have occurred if (i) there shall be
consummated (A) any consolidation or merger of the Company (a “Business
Combination”), other than a consolidation or merger of the Company into or with
a direct or indirect wholly-owned subsidiary, in which the shareholders of the
Company own, directly or indirectly, less than 50% of the then outstanding
shares of common stock of the Business Combination that are entitled to vote
generally for the election of directors of the Business Combination or pursuant
to which shares of the Company’s Common Stock would be converted into cash,
securities or other property, other than a merger of the Company in which the
holders of the Company’s
 
 
 
 
 
 
Common Stock immediately prior to the merger have substantially the same
proportionate ownership of common stock of the surviving corporation immediately
after the merger, or (B) any sale, lease, exchange or transfer (in one
transaction or a series of related transactions) of all or substantially all the
assets of the Company, provided, however, that no sale, lease, exchange or other
transfer of all or substantially all the assets of the Company shall be deemed
to occur unless assets constituting 80% of the total assets of the Company are
transferred pursuant to such sale, lease, exchange or other transfer, or
(ii) the shareholders of the Company shall approve any plan or proposal for the
liquidation or dissolution of the Company, or (iii) any Person shall become the
Beneficial Owner of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities ordinarily
(and apart from rights accruing in special circumstances) having the right to
vote in the election of directors, as a result of a tender or exchange offer,
open market purchases, privately-negotiated purchases or otherwise, without the
approval of the Board or (iv) at any time during a period of two (2) consecutive
years, individuals who at the beginning of such period constituted the Board
shall cease for any reason to constitute at least a majority thereof, unless the
election or the nomination for election by the Company’s shareholders of each
new director during such two-year period was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such two-year period. Notwithstanding the foregoing, a “Change in
Control” shall not be deemed to have occurred by virtue of the consummation of
any transaction or series of integrated transactions immediately following which
the record holders of the Common Stock of the Company immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in an entity which owns all or substantially all of the
assets of the Company immediately following such transaction or series of
transactions.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Committees” shall refer to the P&C Committee as it relates to Awards to
Participants and to the G&N Committee as it relates to Awards to Outside
Directors.
 
“Common Stock” shall mean the Common Stock of the Company ($.01 par value),
subject to adjustment pursuant to Section 14 hereof.
 
“Company” shall mean Ashland Inc. or any successor thereto.
 
“Disability” shall mean, (i) in the case of a Participant, when he or she
becomes unable to perform the functions required by his or her regular job due
to physical or mental illness and, in connection with the grant of an Incentive
Stock Option, he or she falls within the meaning of that term as provided in
Section 22(e)(3) of the Code; and (ii) in the case of an Outside Director, when
he or she is unable to attend to his or her duties and responsibilities as a
member of the Board because of incapacity due to physical or mental illness.
 
“Dividend Equivalents” means the equivalent value (in cash, shares of Common
Stock, shares of Restricted Stock or RSUs) of dividends that would otherwise be
paid on the shares subject to an Award but that have not been issued or
delivered, as described in Section 16(M).
 
“Employee” shall mean a regular, full-time or part-time employee of the Company
or any of its Subsidiaries, provided, however, that for purposes of determining
whether any individual may be a Participant for purposes of any grant of ISOs,
the term “Employee” shall have the meaning given to such term in Section 3401(c)
of the Code.
 
“Exercise Price” shall mean, with respect to each share of Common Stock subject
to an Option or Stock Appreciation Right, the price fixed by the Committees at
which such share may be purchased from the Company pursuant to the exercise of
such Option or Stock Appreciation Right.
 
 
 
-2-
 
 
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” shall mean (i) as of any date, the closing sale price per
share of Common Stock as reported on the Composite Tape of the New York Stock
Exchange, or if there are no sales on such day, on the next preceding trading
day during which a sale occurred; (ii) with respect to an exercise of a Stock
Appreciation Right, the sale price per share of Common Stock as reported on the
Composite Tape of the New York Stock Exchange at the time of such exercise, and
(iii) in the absence of such markets for the shares of Common Stock, the Fair
Market Value shall be determined by the Committees in good faith (which
determination shall, to the extent applicable, be made in a manner that complies
with Section 409A of the Code), and such determination shall be conclusive and
binding for all purposes.
 
“G&N Committee” shall mean the Governance and Nominating Committee of the Board,
as from time to time constituted, or any successor committee of the Board with
similar functions, or its designee.
 
“Incentive Award” shall mean an Award made pursuant to Section 7 hereof, the
payment of which is contingent upon the achievement of the Performance Goals for
the particular Performance Period.
 
“Incentive Stock Option” or “ISO” shall mean an Option that is intended by the
Committees to meet the requirements of Section 422 of the Code or any successor
provision.
 
“ISO Award” shall mean an Award of an Incentive Stock Option pursuant to
Section 10 hereof.
 
“Merit Award” shall mean an Award of Common Stock issued pursuant to Section 9
hereof.
 
“Non-Employee Director” shall mean a non-employee director within the meaning of
applicable regulatory requirements, including those promulgated under Section 16
of the Exchange Act.
 
“Nonqualified Stock Option” or “NQSO” shall mean an Option granted pursuant to
this Plan which does not qualify as an Incentive Stock Option.
 
“NQSO Award” shall mean an Award of a Non-Qualified Stock Option pursuant to
Section 10 hereof.
 
“Option” shall mean the right to purchase Common Stock at a price to be
specified and upon terms to be designated by the Committees or otherwise
determined pursuant to this Plan. The Committees shall designate an Option as a
Nonqualified Stock Option or an Incentive Stock Option.
 
“Option Award” shall mean an Award of an Option pursuant to Section 10 hereof.
 
“Outside Director” shall mean a director of the Company, who is not also an
Employee, who is selected by the G&N Committee to receive an Award under this
Plan.
 
“P&C Committee” shall mean the Personnel and Compensation Committee of the
Board, as from time to time constituted, or any successor committee of the Board
with similar functions, which shall consist of three or more members, each of
whom shall be a Non-Employee Director and an outside director as defined in the
regulations issued under Section 162(m) of the Code, or its designee.
 
“Participant” shall mean an Employee who is selected by the P&C Committee to
receive an Award under this Plan.
 
 
-3-
 
 
“Performance Goals” shall mean performance goals as may be established in
writing by the P&C Committee. Such goals may be absolute in their terms or
measured against or in relation to other companies comparably or otherwise
situated. Such performance goals may be particular to a Participant or the
Subsidiary, division or other unit in which the Participant works and/or may be
based on the performance of the Company generally. The Performance Goals
applicable to any Award that is intended to qualify for the performance-based
exception from the tax deductibility limitations of Section 162(m) of the Code
shall be based on one or more of the following criteria: earnings, stock price,
return on equity, return on investment, total return to shareholders, economic
profit, debt rating, operating income, cash flows, cost targets, return on
assets or margins.
 
“Performance Period” shall mean the period designated by the P&C Committee
during which the Performance Goals shall be measured.
 
“Performance Unit Award” shall mean an Award made pursuant to Section 8 hereof,
the payment of which is contingent upon the achievement of the Performance Goals
for the particular Performance Period.
 
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (a) the Company, (b) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or (c) an underwriter
temporarily holding securities pursuant to an offering on behalf of the Company.
 
“Personal Representative” shall mean the Person or Persons who, upon the
Disability or incompetence of a Recipient, shall have acquired on behalf of the
Recipient by legal proceeding or otherwise the right to receive the benefits
specified in this Plan.
 
“Plan” shall mean this 2011 Ashland Inc. Incentive Plan, as amended.
 
“Recipient” shall mean a Participant or an Outside Director, as appropriate.
 
“Restricted Period” shall mean the period during which Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture (based on
the passage of time, the achievement of Performance Goals, or upon the
occurrence of other events as determined by the Committees, in their
discretion).
 
“Restricted Stock” shall mean those shares of Common Stock issued pursuant to a
Restricted Stock Award which are subject to the restrictions, terms, and
conditions set forth in the related Agreement or designated by the Committees in
accordance with the Plan.
 
“Restricted Stock Award” shall mean an Award of Restricted Stock pursuant to
Section 6 hereof.
 
“Restricted Stock Unit(s)” or “RSUs” shall mean units issued pursuant to a
Restricted Stock Unit Award which are valued in terms of shares of Common Stock
equivalents and are subject to the restrictions, terms, and conditions set forth
in the related Agreement or designated by the Committees in accordance with the
Plan.
 
“Restricted Stock Unit Award” or “RSU Award” shall mean an Award of Restricted
Stock Units pursuant to Section 6 hereof.
 
“Retirement” shall mean, (i) in the case of a Participant, retirement from the
employ of the Company or any of its Subsidiaries at any time as described in the
Ashland Hercules Pension Plan or in any successor pension plan, as from time to
time in effect, and (ii) in the case of an Outside Director, retirement from the
Board after the date established by the G&N Committee as the date for mandatory
retirement, as from time
 
 
-4-
 
 
to time in effect.
 
“Stock Appreciation Right” or “SAR” shall mean a right pursuant to a Stock
Appreciation Right Award to be paid an amount measured by the appreciation in
the Fair Market Value of shares of Common Stock from the date of grant to the
time of exercise of the SAR, with payment to be made wholly in cash, wholly in
shares of Common Stock or a combination thereof as specified in the Agreement or
determined by the Committees. A SAR may be granted only singly and may not be
granted in tandem with an Option.
 
“Stock Appreciation Right Award” or “SAR Award” shall mean an Award of a Stock
Appreciation Right pursuant to Section 10 hereof.
 
“Subsidiary” shall mean a corporation, company or other entity (i) more than
fifty percent (50%) of whose outstanding shares or securities (representing the
right to vote for the election of directors or other managing authority) are now
or hereafter, owned or controlled, directly or indirectly, by the Company, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, limited liability company, joint venture or unincorporated
association), but more than fifty percent (50%) of whose ownership interests
representing the right generally to make decisions for such other entity is now
or hereafter, owned or controlled, directly or indirectly, by the Company;
provided, however, that for purposes of determining whether any person may be a
Participant for purposes of any grant of Incentive Stock Options, the term
“Subsidiary” shall have the meaning given to such term in Section 424(f) of the
Code, as interpreted by the regulations thereunder and applicable law.
 
“Tax Date” shall mean the date the withholding tax obligation arises with
respect to an Award.
 
SECTION 3. STOCK SUBJECT TO THIS PLAN
 
(A) Subject to adjustment as provided under Section 14 hereof, there will be
reserved for issuance under this Plan an aggregate of 4,000,000 shares of Common
Stock, any or all of which may be delivered with respect to Stock Appreciation
Rights Awards, ISO Awards or NQSO Awards. Subject to adjustment as provided
under Section 14 hereof, the following limits shall apply with respect to Awards
that are intended to qualify for the performance-based exception from the tax
deductibility limitations of Section 162(m) of the Code: (i) the maximum
aggregate number of shares of Common Stock that may be subject to Options or
SARs granted in any calendar year to any one Participant shall be 250,000
shares; and (ii) the maximum aggregate number of Restricted Stock Awards and
shares of Common Stock issuable or deliverable under Restricted Stock Unit
Awards granted in any calendar year to any one Participant shall be 50,000
shares.
 
(B) In the event that any Award is paid solely in cash, no shares shall be
deducted from the number of shares available for issuance by reason of such
Award. Shares of Common Stock subject to Awards that are forfeited, terminated,
canceled or settled without the delivery of Common Stock under the Plan will
again be available for Awards under the Plan and credited toward the Plan limit
as set forth in Section 3(A) hereof. Notwithstanding any other provision herein,
the aggregate number of shares of Common Stock that may be issued under the Plan
shall not be increased by: (i) shares of Common Stock tendered in full or
partial payment of the Exercise Price of an Option, (ii) shares of Common Stock
withheld by the Company or any Subsidiary to satisfy a tax withholding
obligation, and (iii) shares of Common Stock that are repurchased by the Company
with Option proceeds. Moreover, all shares of Common Stock covered by a SAR, to
the extent that it is exercised and settled in shares, and whether or not shares
are actually issued or delivered to the Recipient upon exercise of the right,
shall be considered issued or delivered pursuant to the Plan for purposes of
Section 3(A) hereof.
 
(C) Effective with respect to any Awards granted on or after the Company’s 2013
Annual Meeting of Shareholders, any shares of Common Stock underlying Restricted
Stock Awards, Restricted Stock Unit
 
 
 
-5-
 
 
Awards, Merit Awards, Incentive Awards, Performance Unit Awards and Dividend
Equivalents (collectively, “Full-Value Awards”) that are issued or delivered
under the Plan shall reduce the shares available under Section 3(A) hereof by
2.2 shares for every one share of Common Stock issued or delivered in connection
with such Full-Value Award, and any shares covered by an Award, other than a
Full-Value Award, shall reduce the shares of Common Stock available under the
Plan by one share for every one share of Common Stock issued or delivered under
such Award. Any shares of Common Stock that again become available for issuance
or delivery pursuant to Section 3(B) of the Plan shall be credited toward the
Plan limit as set forth in Section 3(A) hereof in the same manner such shares
were originally deducted from the aggregate Plan limit pursuant to this
Section 3(C).
 
SECTION 4. ADMINISTRATION
 
The P&C Committee shall have the exclusive authority to administer this Plan for
Participants. The G&N Committee shall have the exclusive authority to administer
this Plan for Outside Directors.
 
In addition to any implied powers and duties that may be needed to carry out the
provisions hereof, the Committees, acting individually, shall have all the
powers vested in them by the terms hereof, including exclusive authority to
select the Recipients, to determine the type, size and terms of the Awards to be
made to each Recipient, to determine the time when Awards will be granted, and
to prescribe the form of the Agreement embodying Awards made under this Plan.
The Committees shall be authorized to interpret this Plan and the Awards granted
under this Plan, to establish, amend and rescind any rules and regulations
relating to this Plan, to make any other determinations which they believe
necessary or advisable for the administration hereof, and to correct any defect
or supply any omission or reconcile any inconsistency in this Plan or in any
Award in the manner and to the extent the Committees deem desirable to carry it
into effect. Any decision of the Committees in the administration of this Plan,
as described herein, shall be final and conclusive.
 
SECTION 5. ELIGIBILITY
 
Awards may only be granted to Participants and Outside Directors, provided that
Outside Directors may not be granted ISOs, Incentive Awards, Performance Awards
or Merit Awards.
 
SECTION 6. RESTRICTED STOCK AND RESTRICTED STOCK UNIT (RSU) AWARDS
 
(A) Grant. Any Recipient may receive one or more Restricted Stock Awards or RSU
Awards, as the Committees shall from time to time determine.
 
(B) Restricted Periods.
 
(1) Participants. The Restricted Period for each Restricted Stock Award or RSU
Award to a Participant shall be set forth in the applicable Agreement. Except as
otherwise provided in an Agreement upon a termination of employment or pursuant
to Section 12 in the event of a Change in Control, a Restricted Stock Award or
RSU Award granted to a Participant shall have a minimum Restricted Period of
(i) one year in the case of restrictions that lapse based on the achievement of
Performance Goals; and (ii) three years in the case of restrictions that lapse
based solely on the passage of time, which period may, at the discretion of the
P&C Committee, lapse on a pro-rated, graded, or cliff basis (as specified in the
Agreement); provided that in the Committees’ sole discretion, no more than five
percent (5%) of the shares of Common Stock available for issuance as Restricted
Stock Awards or pursuant to RSU Awards under the Plan may have a Restricted
Period of less than one (1) year.
 
(2) Outside Directors. The Restricted Period for each Restricted Stock Award or
RSU Award to
 
 
 
-6-
 
 
an Outside Director shall be set forth in the applicable Agreement; provided
that in the Committees’ sole discretion, no more than five percent (5%) of the
shares of Common Stock available for issuance as Restricted Stock Awards or
pursuant to RSU Awards under the Plan may have a Restricted Period of less than
one (1) year.
 
(3) Termination of Employment or Service. Except as otherwise provided in the
Agreement or as determined by the Committees, in the event that a Restricted
Stock Award or RSU Award has been made to a Recipient whose employment or
service as a director is subsequently terminated for any reason prior to the
lapse of all restrictions thereon, such Restricted Stock or RSU shall be
forfeited in its entirety by such Recipient.
 
(C) Certain Restricted Stock Award Provisions.
 
(1) Shareholder Rights; Restrictions on Transferability. Upon the granting of a
Restricted Stock Award, a Recipient shall be entitled to all rights incident to
ownership of Common Stock of the Company with respect to his or her Restricted
Stock, including, but not limited to, the right to vote such shares of
Restricted Stock and to receive dividends thereon when, as and if paid in cash,
shares of Restricted Stock or Dividend Equivalents, as set forth in the
applicable Agreement or as determined by the Committees, in their discretion.
Each such grant of Restricted Stock may be made without additional consideration
or in consideration of a payment by such Recipient that is less than the Fair
Market Value per share of Common Stock at the date of grant. Subject to
Section 16(B) hereof, Restricted Stock may not be sold, assigned, transferred,
pledged, or otherwise encumbered during a Restricted Period.
 
(2) Certificates; Dividends on Restricted Stock. During the Restricted Period,
certificates representing the Restricted Stock shall be registered in the
Recipient’s name and bear a restrictive legend to the effect that ownership of
such Restricted Stock, and the enjoyment of all rights appurtenant thereto are
subject to the restrictions, terms, and conditions provided in this Plan and the
applicable Agreement. Such certificates shall be deposited by the Recipient with
the Company, together with stock powers or other instruments of assignment, each
endorsed in blank, which will permit transfer to the Company of all or any
portion of the Restricted Stock which shall be forfeited in accordance with this
Plan and the applicable Agreement. Restricted Stock shall constitute issued and
outstanding shares of Common Stock for all corporate purposes, with the
exception that: (i) the Recipient will not be entitled to delivery of the stock
certificates representing such Restricted Stock until the restrictions
applicable thereto shall have expired; (ii) the Company will retain custody of
all shares of Restricted Stock issued as a dividend or otherwise with respect to
an Award of Restricted Stock (and such issued shares of Restricted Stock shall
be subject to the same restrictions, terms and conditions as are applicable to
the awarded Restricted Stock) until such time, if ever, as such shares of
Restricted Stock shall have become vested, and Restricted Stock shall not bear
interest or be segregated in separate accounts; (iii) subject to Section 16(B)
hereof, the Recipient may not sell, assign, transfer, pledge, exchange,
encumber, or dispose of any Restricted Stock during the Restricted Period; and
(iv) unless otherwise determined and directed by the Committees, a breach of any
restrictions, terms, or conditions provided in this Plan, the applicable
Agreement or established by the Committees with respect to any Restricted Stock
will cause a forfeiture of such awarded Restricted Stock (including any
Restricted Stock issued as a dividend or otherwise) with respect thereto. 
Notwithstanding anything contained in this Section 6(C)(2) to the contrary, cash
dividends or other distributions with respect to Restricted Stock Awards that
vest based on the achievement of Performance Goals shall be accumulated until
such Award is earned, and the cash dividends or other distributions shall not be
paid if the Performance Goals are not satisfied.
 
(D) Certain Restricted Stock Unit (RSU) Award Provisions.
 
(1) General. Each grant of Restricted Stock Units shall constitute an agreement
by the
 
 
 
-7-
 
 
Company to issue or deliver shares of Common Stock or cash to the Recipient
following the end of the applicable Restricted Period in consideration of the
performance of services. Each such grant of Restricted Stock Units may be made
without additional consideration or in consideration of a payment by such
Recipient that is less than the Fair Market Value per share of Common Stock at
the date of grant.
 
(2) No Shareholder Rights; Dividend Equivalents. A Recipient who receives an RSU
Award shall not have any rights as a shareholder with respect to the shares of
Common Stock subject to such RSUs until such time, if any, that shares of Common
Stock are delivered to a Recipient pursuant to the terms of the applicable
Agreement. A Recipient who receives an RSU Award shall have such rights, if any,
to Dividend Equivalents as shall be set forth in the applicable Agreement or as
determined by the Committees, in their discretion.
 
(3) Payment. Unless otherwise determined by the Committees, each Agreement shall
set forth the payment date for the RSU Award, which date shall not be earlier
than the end of the applicable Restricted Period. Payment of earned Restricted
Stock Units (and Dividend Equivalents, if applicable) may be made in one or more
installments and may be made wholly in cash, wholly in shares of Common Stock or
a combination thereof as determined by the Committees.
 
SECTION 7. INCENTIVE AWARDS
 
(A) Grant. Any Participant may receive one or more Incentive Awards, as the P&C
Committee shall from time to time determine.
 
(B) Terms and Conditions.
 
(1) Performance Goals. No later than 120 days (90 days for those Participants
subject to the limitations of Code Section 162(m)) after the commencement of
each Performance Period, the P&C Committee shall establish in writing one or
more Performance Goals that must be reached by a Participant in order to receive
an Incentive Award for such Performance Period. Except with respect to
Participants subject to the limitations of Code Section 162(m), the P&C
Committee shall have the discretion to later revise the Performance Goals and
the amount to be paid out upon the attainment of such goals for any reason
including the reflection of promotions, transfers or other changes in a
Participant’s employment so long as such changes are consistent with the
Performance Goals established for other Participants in the same or similar
positions. Performance Goals established for Participants subject to Code
Section 162(m) may only be adjusted to reduce or eliminate the amount of
compensation otherwise payable upon attainment of the Performance Goals.
 
(2) Award Limits. The target Incentive Award shall be a fixed percentage of the
Participant’s base salary paid during the year. The maximum aggregate
compensation that can be paid pursuant to an Incentive Award granted in any
calendar year to any one Participant shall be three million five hundred
thousand dollars ($3,500,000) or a number of shares of Common Stock having an
aggregate Fair Market Value not in excess of such amount.
 
(C) Payment. Payment of Incentive Awards shall be made on a date or dates fixed
by the P&C Committee. Payment may be made in one or more installments and may be
made wholly in cash, wholly in shares of Common Stock or a combination thereof
as determined by the P&C Committee. Payments shall in all events be made no
later than the fifteenth day of the third month following the later of (i) the
end of the tax year of the Participant in which the Performance Period ends and
(ii) the end of the tax year of the Company in which the Performance Period
ends.
 
If payment of an Incentive Award shall be made all or partially in shares of
Common Stock, the
 
 
 
-8-
 
 
number of shares of Common Stock to be delivered to a Participant on any payment
date shall be determined by dividing (x) the original dollar amount to be paid
on the payment date (or the part thereof determined by the P&C Committee to be
delivered in shares of such Incentive Award) by (y) the Fair Market Value on the
date the Board approves the P&C Committee’s decision to pay an Incentive Award
or such other date as the Board shall determine.
 
(D) Termination. Unless otherwise determined and directed by the P&C Committee,
an Incentive Award shall terminate if the Participant does not remain
continuously employed and in good standing with the Company or any of its
Subsidiaries until the date of payment of such Incentive Award. Unless otherwise
determined and directed by the P&C Committee, in the event a Participant’s
employment is terminated because of death, Disability or Retirement, the
Participant (or his or her Beneficiaries or estate) shall receive the prorated
portion of the payment of an Incentive Award for which the Participant would
have otherwise been eligible based upon the portion of the Performance Period
during which he or she was so employed so long as the Performance Goals are
subsequently achieved.
 
SECTION 8. PERFORMANCE UNIT AWARDS
 
(A) Grant. Any Participant may receive one or more Performance Unit Awards, as
the P&C Committee shall from time to time determine.
 
(B) Terms and Conditions.
 
(1) Performance Goals. The Performance Goals and Performance Period applicable
to a Performance Unit Award shall be set forth in writing by the P&C Committee
no later than 120 days (90 days for those Participants subject to the
limitations imposed by Section 162(m) of the Code) after the commencement of the
Performance Period. Except with respect to Participants subject to the
limitations of Section 162(m) of the Code, the P&C Committee shall have the
discretion to later revise the Performance Goals and the amount to be paid out
upon the attainment of such goals for any reason including the reflection of
promotions, transfers or other changes in a Participant’s employment so long as
such changes are consistent with the Performance Goals established for other
Participants in the same or similar positions. Goals established for
Participants subject to Section 162(m) of the Code may only be adjusted to
reduce or eliminate the amount of compensation otherwise payable upon attainment
of the Performance Goals.
 
(2) Award Limits. Each Performance Unit Award shall be established in dollars or
shares of Common Stock, or a combination of both, as determined by the P&C
Committee. The maximum aggregate compensation that can be paid pursuant to any
Performance Unit Awards granted in any calendar year to any one Participant
shall be six million dollars ($6,000,000) or a number of shares of Common Stock
having an aggregate Fair Market Value not in excess of such amount. In
determining the amount of any Performance Unit Award made, in whole or in part,
in shares of Common Stock, the value thereof shall be based on the Fair Market
Value on the first day of the Performance Period or on such other date as the
Board shall determine.
 
(C) Payment.
 
(1) General. Payment with respect to Performance Unit Awards will be made to
Participants on a date or dates fixed by the P&C Committee. The amount of such
payment shall be determined by the P&C Committee and shall be based on the
original amount of such Performance Unit Award (including any Dividend
Equivalents with respect thereto) adjusted to reflect the attainment of the
Performance Goals during the Performance Period. Payment may be made in one or
more installments and may be made wholly in cash, wholly in shares of Common
Stock or a combination thereof as determined by the P&C Committee. Except as
otherwise provided in the Agreement, payments shall be made no later than the
fifteenth day of
 
 
 
-9-
 
 
the third month following the later of (i) the end of the tax year of the
Participant in which the Performance Period ends and (ii) the end of the tax
year of the Company in which the Performance Period ends. Any payment may be
subject to such restrictions and conditions as the P&C Committee may determine.
 
(2) Payment in Common Stock. If payment of a Performance Unit Award established
in dollars is to be made in shares of Common Stock or partly in such shares, the
number of shares of Common Stock to be delivered to a Participant on any payment
date shall be determined by dividing (x) the amount payable by (y) the Fair
Market Value of the Common Stock on the date the Board approves the P&C
Committee’s decision to pay the Performance Unit Award or on such other date as
the Board shall determine.
 
(3) Payment in Cash. If payment of a Performance Unit Award established in
shares of Common Stock is to be made in cash or partly in cash, the amount of
cash to be paid to a Participant on any payment date shall be determined by
multiplying (x) the number of shares of Common Stock to be paid in cash on such
payment date with respect to such Performance Unit Award, by (y) the Fair Market
Value of the Common Stock on the date the Board approves the P&C Committee’s
decision to pay the Performance Unit Award or on such other date as the Board
shall determine.
 
(D) Termination. Unless otherwise determined and directed by the P&C Committee,
a Performance Unit Award (including any Dividend Equivalents with respect
thereto) shall terminate for all purposes if the Participant does not remain
continuously employed and in good standing with the Company or any of its
Subsidiaries until payment of such Performance Unit Award. Unless otherwise
determined and directed by the P&C Committee, a Participant (or his or her
Beneficiaries or estate) whose employment was terminated because of death,
Disability or Retirement will receive a prorated portion of the payment of his
or her Performance Unit Award (including any Dividend Equivalents with respect
thereto) based upon the portion of the Performance Period during which he or she
was so employed so long as the Performance Goals are subsequently achieved.
 
SECTION 9. MERIT AWARDS
 
Any Participant may receive a Merit Award under this Plan for such reasons and
in such amounts as the P&C Committee may from time to time determine.
 
SECTION 10. OPTION AND SAR AWARDS
 
(A) Grant. Any Recipient may receive one or more Option or SAR Awards, as the
Committees shall from time to time determine.
 
(B) Designation and Price.
 
(1) Any Option granted under this Plan may be granted as an Incentive Stock
Option or as a Nonqualified Stock Option as shall be designated by the
Committees at the time of the grant of such Option. Only Participants may be
granted ISOs. Each Option and SAR shall, at the discretion of the Company and as
directed by the Committees, be evidenced by an Agreement, which Agreement shall
specify the designation of the Option as an ISO or a NQSO, as the case may be,
and shall contain such terms and conditions as the Committees, in their sole
discretion, may determine in accordance with this Plan.
 
(2) Every ISO shall provide for a fixed expiration date of not later than ten
years from the date such ISO is granted. Every NQSO and SAR shall provide for a
fixed expiration date of not later than ten years and one month from the date
such NQSO or SAR is granted.
 
(3) The Exercise Price of Common Stock issued pursuant to each Option or SAR
shall be fixed
 
 
 
-10-
 
 
by the Committees at the time of the granting of the Option or SAR; provided,
however, that such Exercise Price shall in no event ever be less than 100% of
the Fair Market Value of the Common Stock on the date such Option or SAR is
granted, subject to adjustment as provided in Section 14.
 
(C) Exercise. The Committees may, in their sole discretion, provide for Options
or SARs granted under this Plan to be exercisable in whole or in part; provided,
however, that no Option or SAR shall be exercisable prior to the first
anniversary of the date of its grant, except as provided in Section 12 hereof or
as the Committees otherwise determine in accordance with this Plan, and in no
case may an Option or SAR be exercised at any time for fewer than 50 shares (or
the total remaining shares covered by the Option or SAR if fewer than 50 shares)
during the term of the Option or SAR. The specified number of shares of Common
Stock will be issued after receipt by the Company of (i) notice from the holder
thereof of the exercise of an Option or SAR, and (ii) with respect to Options,
payment to the Company (as provided in subsection (D) of this Section) of the
Exercise Price for the number of shares with respect to which the Option is
exercised. Each such notice and payment shall be delivered or mailed to the
Company at such place and in such manner as the Company may designate from time
to time.
 
(D) Payment.
 
(1) Options. Except as otherwise provided in this Section 10, the Exercise Price
for the Common Stock issuable pursuant to an Option shall be paid in full when
the Option is exercised. Subject to such rules as the Committees may impose, the
Exercise Price may be paid in whole or in part: (i) in cash; (ii) by tendering
(either by actual delivery or attestation) unencumbered shares of Common Stock
previously acquired by the Recipient exercising such Option having an aggregate
Fair Market Value at the time of exercise equal to the total Exercise Price;
(iii) by a combination of such methods of payment; or (iv) by such other
consideration as shall constitute lawful consideration for the issuance of
Common Stock and approved by the Committees (including, without limitation,
effecting a cashless exercise of the Option with a broker).
 
(2) Stock Appreciation Rights. A SAR shall entitle the holder thereof, upon
exercise, to surrender the SAR and receive in exchange therefore an amount equal
to (A) the excess, if any, of (1) the Fair Market Value of a share of Common
Stock at the time the SAR is exercised over (2) the Exercise Price specified in
such SAR, (B) multiplied by the number of shares of Common Stock covered by such
SAR, or portion thereof, which is so surrendered. Such amount shall be paid to
the holder in shares of Common Stock the number of which shall be determined by
dividing such amount by the Fair Market Value of the Common Stock at the time
the holder makes an effective exercise of the right to receive such amount;
provided that the exercise of any SAR may be settled wholly in cash or a
combination of cash and shares of Common Stock as set forth in the Agreement or
as determined by the Committees.
 
(E) Expiration or Termination of Awards.
 
(1) Participants.
 
(a) Except as otherwise provided in the Agreement or as determined by the P&C
Committee, and subject to the provisions of Section 12(D) hereof, every Option
and SAR granted to a Participant shall provide that it may not be exercised in
whole or in part for a period of one year after the date of granting such Option
or SAR (unless otherwise determined by the P&C Committee) and if the employment
of the Participant shall terminate prior to the end of such one year period (or
such other period determined by the P&C Committee), the Option or SAR granted to
such Participant shall immediately terminate.
 
(b) Except as otherwise provided in the Agreement or as determined by the P&C
 
 
 
-11-
 
 
Committee, in the event the Participant dies (i) while employed, (ii) during the
periods in which Options or SARs may be exercised by a Participant determined to
be Disabled, or (iii) after Retirement, such Option or SAR shall be exercisable,
at any time or from time to time, prior to the fixed termination date set forth
in the Option or SAR, by the Beneficiaries of the decedent for the number of
shares which the Participant could have acquired under the Option or SAR
immediately prior to the Participant’s death.
 
(c) Except as otherwise provided in the Agreement or as determined by the P&C
Committee, in the event the employment of any Participant shall cease by reason
of Disability, as determined by the P&C Committee at any time during the term of
the Option or SAR, such Option or SAR shall be exercisable, at any time or from
time to time, prior to the fixed termination date set forth in the Option or
SAR, by such Participant or his or her Personal Representative for the number of
shares which the Participant could have acquired under the Option or SAR
immediately prior to the Participant’s Disability. The determination by the P&C
Committee of any question involving Disability of a Participant shall be
conclusive and binding.
 
(d) Except as otherwise provided in the Agreement or as determined by the P&C
Committee, in the event the employment of any Participant shall cease by reason
of Retirement, such Option or SAR shall be exercisable, at any time or from time
to time, prior to the fixed termination date set forth in the Option or SAR, for
the number of shares which the Participant could have acquired under the Option
or SAR immediately prior to such Retirement.
 
(e) Notwithstanding any provision of this Plan to the contrary, any Option or
SAR may, in the discretion of the P&C Committee or as provided in the relevant
Agreement, become exercisable, at any time or from time to time, prior to the
fixed termination date set forth in the Option or SAR, for the full number of
awarded shares or any part thereof, less such number as may have been
theretofore acquired under the Option or SAR from and after the time the
Participant ceases to be an Employee as a result of the sale or other
disposition by the Company or any of its Subsidiaries of assets or property
(including shares of any Subsidiary) in respect of which such Participant had
theretofore been employed or as a result of which such Participant’s continued
employment is no longer required.
 
(f) Except as provided in subsections (b), (c), (d) and (e) of this
Section 10(E)(1) and Section 12(D) and Section 16(H) hereof, every Option and
SAR shall terminate on the earlier to occur of the fixed termination date set
forth in the Option or SAR or thirty (30) days after cessation of the
Participant’s employment for any cause in respect of the number of shares of
Common Stock which the Participant could have acquired under the Option or SAR
immediately prior to such cessation of employment; provided, however, that no
Option or SAR may be exercised after the fixed termination date set forth in the
Option or SAR.
 
(2) Outside Directors.
 
(a) Except as otherwise provided in the Agreement or as determined by the G&N
Committee, and subject to the provisions of Section 12(D) hereof, every Option
and SAR granted to an Outside Director shall provide that it may not be
exercised in whole or in part for a period of one year after the date of
granting such Option or SAR (unless otherwise determined by the G&N Committee)
and if the service of the Outside Director shall terminate prior to the end of
such one year period (or such other period determined by the G&N Committee), the
Option or SAR granted to such Participant shall immediately terminate.
 
(b) Except as otherwise provided in the Agreement or as determined by the G&N
Committee, in the event the service of any Outside Director as a director of the
Company ceases by reason of Retirement, death or Disability, then any
unexercised Options or SARs granted to such Outside Director
 
 
 
-12-
 
 
shall be exercisable, at any time or from time to time, prior to the fixed
termination date set forth in the Option or SAR, by such Outside Director, his
or her Personal Representative or his or her Beneficiaries for the number of
shares which the Outside Director could have acquired under the Option or SAR
immediately prior to the Outside Director’s Retirement, death or Disability, as
applicable. The determination by the G&N Committee of any question involving
Disability of an Outside Director shall be conclusive and binding.
 
SECTION 11. CONTINUED EMPLOYMENT
 
Nothing in this Plan, or in any Award granted pursuant to this Plan, shall
confer on any individual any right to continue in the employment of, or service
to, the Company or any of its Subsidiaries or interfere in any way with the
right of the Company or any of its Subsidiaries to terminate the Participant’s
employment at any time.
 
SECTION 12. CHANGE IN CONTROL
 
(A) Restricted Stock and RSU Awards. Upon a Change in Control, there shall be an
acceleration of any Restricted Period relating to any Restricted Stock Award or
any RSU Award and such Awards shall be free of all other restrictions for the
full number of awarded shares or RSUs less such number as may have been
theretofore acquired under the Restricted Stock Award or RSU Award.
 
(B) Incentive Awards. Upon a Change in Control, there shall be an acceleration
of any Performance Period relating to any Incentive Award, and payment of any
Incentive Award shall be made in cash within 30 days after such Change in
Control (and in no event later than the fifteenth day of the third month of the
last day of the Company’s fiscal year in which the Change in Control occurs)
based upon achievement of the Performance Goals applicable to such Award up to
the date of the Change in Control. Further, the Company’s obligation with
respect to such Incentive Award shall be assumed, or new obligations substituted
therefor, by the acquiring or surviving corporation after such Change in
Control. In addition, prior to the date of such Change in Control, the P&C
Committee, in its sole judgment, may make adjustments to any Incentive Award as
may be appropriate to reflect such Change in Control; provided that, unless
otherwise determined by the P&C Committee, any such adjustment that is made with
respect to an Incentive Award that is intended to qualify for the
performance-based exception from the tax deductibility limitations of
Section 162(m) of the Code shall be made at such times and in such manner as
will not cause such Incentive Award to fail to qualify under the
performance-based exception.
 
(C) Performance Unit Awards. Upon a Change in Control, there shall be an
acceleration of any Performance Period relating to any Performance Unit Award,
and payment of any Performance Unit Award shall be made in cash within 30 days
after such Change in Control (or such other time as required in order to comply
with Section 409A of the Code and as set forth in the Agreement) based upon
achievement of the Performance Goals applicable to such Performance Unit Award
up to the date of the Change in Control. If such Performance Unit Award was
established in shares of Common Stock, the amount of cash to be paid to a
Participant with respect to the Performance Unit Award shall be determined by
multiplying (x) the number of shares of Common Stock relating to such
Performance Unit Award, by (y) the Fair Market Value of the Common Stock on the
date of the Change in Control. Further, the Company’s obligation with respect to
such Performance Unit Award shall be assumed, or new obligations substituted
therefor, by the acquiring or surviving corporation after such Change in
Control. In addition, prior to the date of such Change in Control, the P&C
Committee, in its sole judgment, may make adjustments to any Performance Unit
Award as may be appropriate to reflect such Change in Control; provided that,
unless otherwise determined by the P&C Committee, any such adjustment that is
made with respect to a Performance Unit Award that is intended to qualify for
the performance-based exception from the tax deductibility limitations of
Section 162(m) of the Code shall be made at such times and in such manner as
will not cause such
 
 
 
-13-
 
 
Performance Unit Award to fail to qualify under the performance-based exception.
 
(D) Option and SAR Awards. Upon a Change in Control, any Option Award or SAR
Award shall become immediately exercisable for the full number of awarded shares
or any part thereof, less such numbers as may have been theretofore acquired
under the Option Award or SAR Award from and after the date of such Change in
Control, unless otherwise provided in the Agreement.
 
(E) Cash-out of Awards. In connection with a Change in Control, the Committees
may, in their sole discretion, either by the terms of the Agreement applicable
to any Award or by resolution adopted prior to the occurrence of the Change in
Control, provide that any outstanding Award (or a portion thereof) shall, upon
the occurrence of such Change in Control, be cancelled in exchange for a payment
in cash in an amount based on the Fair Market Value of the shares of Common
Stock subject to the Award (less any Exercise Price), which amount may be zero
(0) if applicable.
 
SECTION 13. WITHHOLDING TAXES
 
Federal, state or local law may require the withholding of taxes applicable to
gains resulting from the payment or vesting of an Award. Unless otherwise
prohibited by the P&C Committee, the Company may permit or require (subject to
such conditions or procedures as may be established by the Committees) any such
tax withholding obligation of a Participant to be satisfied by any of the
following means, or by a combination of such means: (i) a cash payment from
Participant; (ii) withholding from the shares of Common Stock otherwise issuable
to the Participant pursuant to the vesting or exercise of an Award a number of
shares of Common Stock having a Fair Market Value, as of the Tax Date, which
will satisfy the minimum amount of the withholding tax obligation; or
(iii) having the Participant deliver to the Company a number of shares of Common
Stock having a Fair Market Value as of the Tax Date which will satisfy the
minimum amount of the withholding tax obligation arising from the vesting or
exercise of an Award. If the payment specified in clause (i) or (iii) of the
preceding sentence is not paid by a Participant, the P&C Committee may refuse to
issue Common Stock under this Plan.
 
SECTION 14. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION
 
In the event of any change in the outstanding Common Stock of the Company by
reason of any stock split, stock dividend, recapitalization, merger,
consolidation, reorganization, combination, or exchange of shares, split-up,
split-off, spin-off, liquidation or other similar change in capitalization, or
any distribution to common stockholders other than normal cash dividends, the
number or kind of shares that may be issued under this Plan pursuant to
Section 3 hereof and the number or kind of shares subject to, or the price per
share under any outstanding Award shall be automatically adjusted so that the
proportionate interest of the Recipient shall be maintained as before the
occurrence of such event. Such adjustment shall be conclusive and binding for
all purposes hereof. Notwithstanding the foregoing, the Committees shall not
make any adjustment pursuant to this Section 14 that would (i) cause any Option
intended to qualify as an ISO to fail to so qualify; (ii) cause an Award that is
otherwise exempt from Section 409A of the Code to become subject to
Section 409A; or (iii) cause an Award that is subject to Section 409A of the
Code to fail to satisfy the requirements of Section 409A.
 
SECTION 15. AMENDMENT AND TERMINATION
 
The Committees may amend, alter or terminate this Plan at any time without the
prior approval of the Board; provided, however, that: (i) the Committees may
not, without approval by the Board, materially increase the benefits provided to
Recipients under this Plan; (ii) any amendment with respect to Restricted Stock
Awards or RSU Awards granted to Outside Directors must be approved by the full
Board; and (iii) no alteration or amendment that requires shareholder approval
in order for the Plan to continue to comply with
 
 
 
-14-
 
 
the New York Stock Exchange rules or any rule promulgated by the Securities and
Exchange Commission or any other securities exchange on which shares of Common
Stock are listed or any other applicable laws shall be effective unless such
amendment shall be approved by the requisite vote of shareholders of the Company
entitled to vote thereon within the time period required under such applicable
listing standard or rule.
 
Except for adjustments made pursuant to Section 14 hereof, the Board or the
Committees will not, without the further approval of the shareholders of the
Company, authorize the amendment of any outstanding Option or SAR to reduce the
Exercise Price. No Option or SAR will be cancelled and replaced with Awards
having a lower Exercise Price or for another Award, or for cash without further
approval of the shareholders of the Company, except as provided in Sections 12
or 14 hereof. Furthermore, no Option or SAR will provide for the payment, at the
time of exercise, of a cash bonus or grant or sale of another Award without
further approval of the shareholders of the Company. This Section 15 is intended
to prohibit the repricing of “underwater” Options or SARs without shareholder
approval and will not be construed to prohibit the adjustments provided for in
Sections 12 or 14 hereof.
 
Termination of this Plan shall not affect any Awards made hereunder which are
outstanding on the date of termination and such Awards shall continue to be
subject to the terms of this Plan notwithstanding its termination.
 
SECTION 16. MISCELLANEOUS PROVISIONS
 
(A) Rights to Awards. No Recipient or other Person shall have any claim or right
to be granted an Award under this Plan.
 
(B) Assignment and Transfer. A Recipient’s rights and interests under this Plan
(including any Awards granted hereunder) may not be assigned or transferred in
whole or in part, either directly or by operation of law or otherwise (except in
the event of a Recipient’s death, by will or the laws of descent and
distribution), including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge, bankruptcy or in any other manner, and no such
rights or interests of any Recipient in this Plan shall be subject to any
obligation or liability of such individual; provided, however, that a
Recipient’s rights and interests under this Plan (including any Awards granted
hereunder) may, subject to the discretion and direction of the Committees, be
made transferable by such Recipient during his or her lifetime. Except as
specified in Section 6 hereof, the holder of an Award shall have none of the
rights of a shareholder until the shares subject thereto shall have been
registered in the name of the person receiving or person or persons exercising
the Award on the transfer books of the Company.
 
(C) Compliance with Legal and Exchange Requirements. The Plan, the granting and
exercising of Awards hereunder, the issuance of Common Stock and other interests
hereunder, and the other obligations of the Company under the Plan and any
Agreement pursuant to the Plan, shall be subject to all applicable federal and
state laws, rules, and regulations, and to such approvals by any regulatory or
governmental agency as may be required. The Company or the Committees, in their
respective discretion, may postpone the granting and exercising of Awards, the
issuance or delivery of Common Stock under any Award or any other action
permitted under the Plan to permit the Company, with reasonable diligence, to
complete such stock exchange listing or registration or qualification of such
Common Stock or other required action under any federal or state law, rule, or
regulation and may require any Recipient to make such representations and
furnish such information as the Committees may consider appropriate in
connection with the issuance or delivery of Common Stock in compliance with
applicable laws, rules, and regulations. The Company shall not be obligated by
virtue of any provision of the Plan to recognize the exercise of any Award or to
otherwise sell or issue Common Stock in violation of any such laws, rules, or
regulations; and any postponement of the exercise or settlement of any Award
under this provision shall not extend the term of
 
 
-15-
 
 
such Awards, and neither the Company nor any of its Subsidiaries, directors or
officers shall have any obligations or liability to any Recipient with respect
to any Award (or Common Stock issuable thereunder) that shall lapse because of
such postponement.
 
(D) Ratification and Consent. By accepting any Award under this Plan, each
Recipient and each Personal Representative or Beneficiary claiming under or
through him or her shall be conclusively deemed to have indicated his or her
acceptance and ratification of, and consent to, any action taken under this Plan
by the Company or any of its Subsidiaries, the Board, or the Committees.
 
(E) Additional Compensation. Nothing contained in this Plan shall prevent the
Board from adopting other or additional compensation arrangements, subject to
shareholder approval if such approval is required.
 
(F) Grant Date. Each Recipient shall be deemed to have been granted any Award on
the date the Committees took action to grant such Award under this Plan or such
date as the Committees in their sole discretion shall determine at the time such
grant is authorized. The grant date shall not be earlier than the date of the
resolution and action therein by the Committees.
 
(G) Fractional Shares. No fractional shares shall be issued or delivered
pursuant to this Plan or any Award. The Committees shall determine whether cash,
other Awards, or other property shall be issued or paid in lieu of fractional
shares or whether such fractional shares or any rights thereto shall be
forfeited or otherwise eliminated.
 
(H) Forfeiture Provision. Unless the Agreement specifies otherwise, the
Committees may, in their discretion, require a Recipient to forfeit all
unexercised, unearned, unvested or unpaid Awards if:
 
(1) the Recipient, without written consent of the Company, engages directly or
indirectly in any manner or capacity as principal, agent, partner, officer,
director, employee or otherwise in any business or activity competitive with the
business conducted by the Company or any of its Subsidiaries, as determined by
the Committees;
 
(2) the Recipient performs any act or engages in any activity that is
detrimental to the best interests of the Company or any of its Subsidiaries, as
determined by the Committees; or
 
(3) the Recipient breaches any agreement or covenant with, or obligation or duty
to, the Company or any Subsidiary, including without limitation, any
non-competition agreement, non-solicitation agreement, confidentiality or
non-disclosure agreement, or assignment of inventions or ownership of works
agreement, as determined by the Committees.
 
(I) Severability. The validity, legality, or enforceability of the Plan will not
be affected even if one or more of the provisions of this Plan shall be held to
be invalid, illegal, or unenforceable in any respect.
 
(J) Section 409A. Awards granted under the Plan shall be designed and
administered in such a manner that they are either exempt from the application
of, or comply with, the requirements of Section 409A of the Code. To the extent
that the Committees determine that any award granted under the Plan is subject
to Section 409A of the Code, the Agreement shall incorporate the terms and
conditions necessary to avoid the imposition of an additional tax under
Section 409A of the Code upon a Recipient. Notwithstanding any other provision
of the Plan or any Agreement (unless the Agreement provides otherwise with
specific reference to this Section): (i) an Award shall not be granted,
deferred, accelerated, extended, paid out, settled, substituted or modified
under the Plan in a manner that would result in the imposition of an additional
tax under Section 409A of the Code upon a Recipient; and (ii) if an Award is
subject to
 
 
 
-16-
 
 
Section 409A of the Code, and if the Recipient holding the Award is a “specified
employee” (as defined in Section 409A of the Code, with such classification to
be determined in accordance with the methodology established by the Company), no
distribution or payment of any amount under the Award shall be made before a
date that is six (6) months following the date of such Recipient’s “separation
from service” (as defined in Section 409A of the Code) or, if earlier, the date
of the Recipient’s death. Although the Company intends to administer the Plan so
that Awards will be exempt from, or will comply with, the requirements of
Section 409A of the Code, the Company does not warrant that any Award under the
Plan will qualify for favorable tax treatment under Section 409A of the Code or
any other provision of federal, state, local, or non-United States law. The
Company shall not be liable to any Recipient for any tax, interest, or penalties
a Recipient might owe as a result of the grant, holding, vesting, exercise, or
payment of any Award under the Plan.
 
(K) Awards to Participants Outside the United States. Notwithstanding any
provision of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company and its Subsidiaries operate or have
Employees, the P&C Committee, in its sole discretion, shall have the power and
authority to: (i) determine which Subsidiaries shall be covered by this Plan;
(ii) determine which Employees outside the United States are eligible to
participate in this Plan; (iii) modify the terms and conditions of any Award
granted to Employees outside the United States to comply with applicable foreign
laws; (iv) modify exercise procedures and other terms and procedures, to the
extent such actions may be necessary or advisable; and (v) take any action,
before or after an Award is made, that it deems necessary or advisable to obtain
approval or comply with any local government regulatory exemptions, approvals or
requirements.
 
Notwithstanding the above, the P&C Committee may not take any actions hereunder,
and no Awards shall be granted that would violate any applicable law.
 
(L) Headings. The headings in this Plan are inserted for convenience only and
shall not affect the interpretation hereof.
 
(M) Dividend Equivalents. At the discretion of the Committees, Awards granted
pursuant to the Plan may provide Recipients with the right to receive Dividend
Equivalents, which may be paid currently or credited to an account for the
Recipients, and may be settled in cash and/or shares of Common Stock, as
determined by the Committees in their sole discretion, subject in each case to
such terms and conditions as the Committees shall establish. No Dividend
Equivalents shall relate to shares underlying an Option or SAR unless such
Dividend Equivalent rights are explicitly set forth as a separate arrangement
and do not cause any such Option or SAR to be subject to Section 409A of the
Code.  Notwithstanding anything contained in this Plan to the contrary, Dividend
Equivalents with respect to Restricted Stock Unit Awards, Incentive Awards,
Performance Unit Awards and Merit Awards that vest based on the achievement of
Performance Goals shall be accumulated until such Award is earned, and the
Dividend Equivalents shall not be paid if the Performance Goals are not
satisfied.
 
(N) Deferrals. Except with respect to Options and SARs, the Committees may
permit Recipients to elect to defer the issuance or delivery of shares of Common
Stock or the settlement of Awards in cash under the Plan pursuant to such rules,
procedures or programs as it may establish for purposes of the Plan. The
Committees also may provide that deferred issuances and settlements include the
payment or crediting of Dividend Equivalents or interest on the deferral
amounts. All elections and deferrals permitted under this provision shall comply
with Section 409A of the Code, including setting forth the time and manner of
the election (including a compliant time and form of payment), the date on which
the election is irrevocable, and whether the election can be changed until the
date it is irrevocable.
 
(O) Successors. All obligations of the Company under the Plan and with respect
to Awards shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or
 
 
-17-
 
 
indirect purchase, merger, consolidation, or other event, or a sale or
disposition of all or substantially all of the business and/or assets of the
Company and references to the “Company” herein and in any Agreements shall be
deemed to refer to such successors.
 
SECTION 17. EFFECTIVENESS OF THIS PLAN
 
This Plan shall be submitted to the shareholders of the Company for their
approval on January 27, 2011, or such other date fixed for the next meeting of
shareholders or any adjournment or postponement thereof. This Plan will be
effective as of the date of its approval by the shareholders of the Company.  No
Award may be granted under the Plan after November 14, 2022, or such earlier
date as the Board shall determine. The Plan will remain in effect with respect
to outstanding Awards until no Awards remain outstanding.
 
SECTION 18. GOVERNING LAW
 
The provisions of this Plan shall be interpreted and construed in accordance
with the laws of the Commonwealth of Kentucky.
 
 
 
-18-